DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: applicant’s instant invention is a wearable device comprising: a display configured to display a three-dimensional augmented reality image overlapping a real world view wherein the augmented reality image includes a right image and a left image, and the right image and the left image are shifted in opposite directions by adjusting an angle of convergence; a first detector configured to detect a direction of a sightline of a user wearing the wearable device; a second detector configured to detect a movement of a hand or finger of the user; and a processor configure to perform a process corresponding to a part of the augmented reality image visible to the user wherein the part is determined based on the direction of the sightline of the user, wherein the display is configured to change the three-dimensional augmented reality image based on the movement of the hand or the finger of the user.  The closest prior art Ando (US 2004/0070667) discloses a virtual reality headset that comprises a display and a processor that adjusts a left and right image in opposite directions by adjusting the convergence angle.  The convergence angle is approximately 3 degrees.  However, Ando fails to disclose a detector configured to detect a direction of a sightline of a user wearing the wearable device; and a processor configure to perform a process corresponding to a part of the augmented reality image visible to the user wherein the part is determined based on the direction of the sightline of the user.  An analogous prior art Komaki (US 2016/0247322) teaches adjusting the left and right images based on the convergence distance and includes a detector that detects the sightline of the user, however Komaki fails to qualify as prior art.  In another analogous prior art Fujishiro (US 10,073,270) teaches shifting the left and right images in opposite directions and the angle of convergence becomes narrow, but does not disclose a second detector configured to detect a movement of a hand or finger.  None of the cited prior art teach or suggest all the limitations of applicant’s instant invention alone or in combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J KOHLMAN whose telephone number is (571)270-5503. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J KOHLMAN/Primary Examiner, Art Unit 2628